This office action is in response to the request for continued examination filed on 07/08/2022 (after a notice of allowance on 04/13/2022).

Allowable Subject Matter
Claims 11-17, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 11, the prior art of record does not teach in combination with the other claimed limitations of the independent claim(s) “wherein the primary combustion stage further includes a pre-film plate disposed in the primary-combustion-stage channel, and the pre-film plate is radially divided into an outer-layer pre-film plate and an inner-layer pre-film plate, wherein the primary combustion stage and the precombustion stage are concentrically arranged, the fuel of the primary combustion stage accounts for 50% to 92% of the total quantity 2Application No.: 17/256,768 Attorney Docket No.: 09810006US Response to Office Action of October 18, 2021 of fuel, and the volume of air in the combustor head accounts for 60% to 90% of the total volume of air in the combustor, with the volume of air at the primary combustion stage accounting for 60% to 90% of the volume of air in the combustor head, and the volume of air at the precombustion stage accounting for 10% to 40% of the volume of air in the combustor head”. 
With respect to independent claim 17, the prior art of record does not teach in combination with the other claimed limitations of the independent claim(s) “wherein the primary combustion stage further includes a pre-film plate disposed in the primary-combustion-stage channel, and the pre-film plate is radially divided into an outer-layer pre-film plate and an inner-layer pre-film plate;  wherein the primary combustion stage includes a primary-combustion-stage fuel collection ring which is provided with multiple rows of circumferentially and uniformly distributed fuel jet points in the axial direction of the head, with some rows of the fuel jet points being aligned with the inner-layer pre-film plate, and the other rows of the fuel jet points being aligned with the outer-layer pre-film plate”. 
With respect to independent claim 20, the prior art of record does not teach in combination with the other claimed limitations of the independent claim(s) “providing, in a primary-combustion-stage channel, an inner-layer pre-film plate and an outer- layer pre-film plate which are distributed in a radial direction; wherein the primary-combustion-stage fuel accounts for 50% to 92% of the total quantity of fuel, and the volume of air in the combustor head accounts for 60% to 90% of the total volume of air in the combustor, with the volume of air at the primary combustion stage accounting for 60% 6Application No.: 17/256,768 Attorney Docket No.: 09810006US Response to Office Action of October 18, 2021 to 90% of the volume of air in the combustor head, and the volume of air at the precombustion stage accounting for 10% to 40% of the volume of air in the combustor head”. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831. The examiner can normally be reached Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H Rodriguez/Primary Examiner, Art Unit 3741